Citation Nr: 9928263	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  91-43 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for Reiter's 
syndrome.

2.  Entitlement to service connection for chronic pain 
syndrome secondary to the service-connected Reiter's 
syndrome.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from April 1964 to July 1968.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in January 1997, it was remanded to the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO) for additional development.  Following 
the completion of that development, the case was returned to 
the Board in July 1999, and is now ready for further 
appellate review.  

When the issues on appeal were previously before the Board, 
the RO was asked to adjudicate the issues of entitlement to 
service connection for depression secondary to his service-
connected Reiter's syndrome and entitlement to service 
connection for a left knee disability.  In an April 1999 
rating decision, the RO denied those claims and the veteran 
and his attorney were apprised of that decision.  A notice of 
disagreement was not tendered and the Board is without 
jurisdiction to consider those claims.  


FINDINGS OF FACT

1.  All available evidence necessary to the disposition of 
the current appeal has been obtained by the RO.  

2.  The veteran's chronic pain syndrome is not related to the 
veteran's service-connected Reiter's syndrome, nor can it 
otherwise be attributed to the veteran's period of service.

3.  The veteran's Reiter's syndrome is inactive and 
asymptomatic.  

4. Reiter's disease and chronic conjunctivitis are the 
veteran's only service-connected disabilities; they are not 
shown to preclude him from engaging in substantially gainful 
employment; the veteran is currently unemployed as a result 
of non-service-connected disabilities.


CONCLUSIONS OF LAW

1.  Chronic pain syndrome was not incurred in or aggravated 
by active service, and is not related to any disease or 
injury of service origin.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The criteria for a compensable rating for Reiter's 
syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5002 (1998).

3.  The criteria for total disability rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds initially that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that, to the extent possible, all relevant 
facts have been properly developed and that the statutory 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied.  38 U.S.C.A. § 5107(a).  To 
that end, the Board notes that the veteran's attorney and the 
RO have been diligent in identifying and accumulating 
evidence identified by the veteran to be pertinent to his 
claim.  In that regard, although the Board had requested in 
its last remand that the RO obtain authorization from the 
veteran and attempt to obtain any pertinent records from the 
California State Department of Rehabilitation, in September 
1997, the veteran's attorney indicated that there are no such 
records and waived the Boards' requested development.  The 
Board sees no useful purpose in making any further efforts to 
obtain additional records.  

Factual Background

The veteran's service medical records reveal that in October 
1967, the veteran developed a non-specific urethritis and a 
pustular rash on the shaft of his penis.  Three days later, 
he noted neck pain that lasted for three days followed by a 
pain in the left hip, and pain and swelling in the left foot, 
left knee, right ankle and right knee.  The veteran was 
admitted for hospitalization in December 1967.  Initially X-
ray findings were considered by the radiologist to be 
suggestive of possible rheumatoid arthritis.  Subsequent 
synovial analysis was compatible with Reiter's syndrome.  In 
May 1968, it was the recommendation of the Physical 
Evaluation Board that the veteran be found unfit for duty 
because of a physical disability, Reiter's disease.  The 
veteran was separated from service on that basis in July 
1968.  

In July 1968, the veteran filed a claim for service 
connection for Reiter's syndrome.  

Following VA examination in September 1968, Reiter's Disease 
Syndrome, with no genitourinary manifestations or findings, 
and chronic conjunctivitis, of moderate degree, bilateral, as 
part of Reiter's disease, were diagnosed. 

In an October 1968 rating decision, service connection was 
established for Reiter's disease and for chronic 
conjunctivitis, which were assigned a 20 percent and 10 
percent evaluation, respectively.  The service-connected 
Reiter's disease was evaluated under Diagnostic Code 5002 as 
analogous to rheumatoid arthritis.  

Following VA examination in December 1974, it was determined 
that the status of the veteran's Reiter's disease was that it 
was not active.  Based upon that examination, in a February 
1975 rating decision, the disability evaluations of the 
veteran's service-connected Reiter's syndrome and his 
service-connected conjunctivitis were reduced to 0 percent.  

The veteran has indicated that he was treated at the 
Sepulveda, California VA Medical Center (VAMC) from 1980 to 
1994.  The records of that treatment have been associated 
with the claims file.  In October 1987, the veteran was 
treated in the Sepulveda, California VAMC Rheumatology clinic 
for complaints of lower back pain, claiming to have Reiter's 
Syndrome.  Following examination, the assessment was 
bilateral ankle pain, and low back pain, with no evidence of 
active Reiter's Syndrome.  

In April 1990, the veteran filed the current claim for an 
increased (compensable) evaluation for his service-connected 
Reiter's syndrome.  He indicated that he had been treated for 
the disorder at the Sepulveda VAMC.  

The veteran was seen at the Sepulveda VAMC in April 1990 for 
complaints of exacerbation of arthralgia in the left knee and 
both feet, and was noted to have a history of Reiter's 
syndrome having been followed by the Rheumatology Department 
in 1987, but that he had been lost in follow-up.  X-rays of 
the lumbosacral spine and sacro-iliac joints were ordered in 
order to rule out inflammatory degenerative disease, and 
disclosed evidence of degenerative disc disease at L5-S1 and 
L4-L5 regions, as well as evidence of 1st degree 
spondylolisthesis at L5 upon S1.  Following examination, the 
assessment was Reiter's syndrome, and the veteran was 
referred to the Rheumatology clinic.  

Upon VA compensation examination at the Sepulveda VAMC on May 
15, 1990, the veteran complained of feet and knees swelling, 
and of lower back hurting, urinary tract burning, blurry 
eyes, and hands hurting.  Following examination in the VA 
Rheumatology clinic, the assessment was history compatible 
with Reiter's syndrome.  Further evaluation was recommended.  
One week later, on May 22, 1990, following examination in the 
Rheumatology clinic, the examiner's impression was that there 
was no evidence of active Reiter's syndrome, and that the 
pain was out of proportion to the physical findings.  

In September 1990, a family practice physician, Dr. R.S.W., 
M.D., submitted a statement regarding the veteran in which he 
stated that he had evaluated the veteran and "his history, 
physical findings and positive HLA-B27 leave little doubt 
that he has Reiter's syndrome."

In September 1990, the veteran filed an application for what 
has become his current claim for a total rating based on 
individual unemployability due to service connected 
disabilities.  In the application, the veteran indicated that 
his service-connected Reiter's syndrome has prevented him 
from securing or following a substantially gainful 
occupation.  He further indicated that he had employment 
experience as a tow truck driver and chauffeur, and that he 
last worked as a chauffeur from October 1986 to April 1990, 
but that he had become too disabled to work in April 1990.  
He indicated that he had completed high school and one year 
of college, and that he also had training in radio and 
television repair.  (Note:  In May 1994, the veteran updated 
his application and indicated that he had obtained 
certificates in several computer and word processing 
courses).  

In September 1990, the veteran was evaluated at the Sepulveda 
VAMC Rheumatology clinic.  The veteran's history of Reiter's 
syndrome in service and his reported complaints since that 
time of pain in the bilateral ankles, bilateral knees and 
hips, and low back were noted.  Following examination, the 
examiner's impressions were:  1)  History compatible with 
Reiter's syndrome but physical exam show little evidence of 
active Reiter's at this time; 2)  Chondromalacia left knee - 
possible right knee as well; and 3)  Increased lumbar 
lordosis could be responsible for back pain - possible 
hypermobility syndrome.  

Following a November 1990 VA Rheumatology examination, the 
assessment was "Reiter's syndrome - has considerable lower 
extremities pain with some component of depression.  No 
active Reiter's syndrome but need to treat chronic pain."   

Upon VA eye examination at the Sepulveda VAMC in January 
1991, the assessment was history of Reiter's Syndrome 
(incomplete) without evidence of iritis or conjunctivitis, 
and with visual acuity of 20/20.  Upon contemporaneous VA 
general medical examination in January 1991, the diagnosis 
was "Reiter's syndrome in 1967 with ankle and knee joint 
pain and instability."  

Following an October 1991 VA Rheumatology examination, the 
assessment was "1)  History of Reiter's syndrome as per 
patient with muscle pain complaints; and 2)  Depression."

In a medical treatment note dated December 6, 1991, a VA 
outpatient mental health resident psychiatrist, Dr. S.J., 
noted that the veteran was under his "care for depression, 
and that all of the veteran's conditions and symptoms (pain, 
depression, for example) stem from his Reiter's syndrome, a 
disease for which he is service-connected."  

In January 1992, the veteran was referred by the VA 
Rheumatology clinic for a bone scan to evaluate "acute 
inflammations, based upon findings and complaints of Reiter's 
syndrome now with increased hips and lower back pain."  The 
interpretation of the three phase bone scan was that it 
demonstrated no definitive evidence of active inflammatory 
process.  It was noted that the findings seen in both femoral 
necks and parts of the femoral heads were suggestive of 
degenerative lesions, such as aseptic necrosis.  

In April 1992, the veteran was seen in the VA Rheumatology 
clinic.  Following examination, the assessment was that there 
was no evidence of Reiter's syndrome.  It was noted that the 
veteran refused further work-up of his arthritis and diarrhea 
and only wanted pain medication.  The examining VA 
rheumatologist indicated that he had spoken with the 
veteran's private medical physician, Dr. R.S.W., and that 
they had agreed to give a minimal amount of pain medications 
each month.  

In a letter dated May 8, 1992, a private family practice 
physician, Dr. R.S.W., M.D., stated that the veteran had been 
his patient for 3 1/2 years, and is also followed at Sepulveda 
VAMC.  Dr. R.S.W. noted that the veteran has a medical 
discharge from the Marines and that his illness is service-
connected.  It was further noted that the veteran has chronic 
pain in his low back, hips, knees, and especially in his feet 
which is debilitating.  Dr. R.S.W. stated that the veteran 
can only stand and walk for short times and gets pain with 
long standing.  It was noted that he also has chronic 
intermittent diarrhea that is related to the illness.  Dr. 
R.S.W. concluded that the veteran's disabilities make him 
unsuitable for almost all types of employment, and that he 
would classify him as 75 percent disabled.  

In June 1992, a private medical group performed an orthopedic 
evaluation of the veteran at the request of the California 
Department of Social Services Disability Evaluation Division.  
The summary report of that evaluation noted that the 
veteran's chief complaint was "generalized joint pain."  
The report noted the veteran's history of Reiter's syndrome 
in 1967, and his continued reports of pain, mostly involving 
the lower extremities.  Following an extensive examination, 
the examiner's impression was that the veteran's "subjective 
complaints of generalized joint pain could not be 
substantiated by any findings consistent with a generalized 
arthritic process, specifically a serum negative 
spondyloarthropathy such as Reiter's syndrome."  The 
examiner noted that the veteran denied having a history of 
uveitis or any eye problems in the past, and opined that 
"the only real supporting evidence for a history of Reiter's 
syndrome (and this is questionable) is a history of 
urethritis in the past, for which there are multiple 
causes."  The examiner concluded by stating that he could 
find no organic evidence of pathology requiring limitation.  
In noting that the veteran "does have a rather sound 
psychiatric history" the examiner advised that the veteran 
"undergo full psychiatric evaluation to be sure that he is 
not manifesting symptoms as the result of a conversion 
reaction."  

The veteran was seen at the Sepulveda VAMC outpatient mental 
health clinic in March 1993, by Dr. S.J. who assessed major 
depression and chronic pain syndrome due to Reiter's 
syndrome.  A staff note indicated that the case was discussed 
with Dr. J.H., M.D., and that Dr. J.H. concurred.  

The veteran was seen on a follow-up basis in the Sepulveda 
VAMC rheumatology clinic in April 1993 for Reiter's disease 
and chronic pain.  It was noted that he had last been seen at 
the rheumatology clinic in October 1992, and was referred to 
the chronic pain program.  Following examination, the 
examiner's impression was "N/S Reiter's - no active disease 
at present" and chronic pain and deconditioning.  The 
examiner indicated that the veteran was to be discontinued 
from the rheumatology clinic.  

The veteran was seen again in the Sepulveda VAMC rheumatology 
clinic in August 1993 for complaints of intermittent 
bilateral knee pain, lower back pain, and bilateral severe 
foot pain.  It was noted that the veteran had been unemployed 
for the previous "4 years due to knee pain and back pain 
(from driving tow trucks and limousines).  Following 
examination, the examiner's impressions were:  
"1)  ? history of Reiter's with possible cure due to long 
treatment with antibiotics; 2)  Chronic pain; 3)  Right 
medial epicondylitis; and 4) Depression."  The treatment 
plan included discontinuance from the Rheumatology clinic and 
follow-up for chronic pain management.  

In June 1994, the veteran underwent VA examination at 
Sepulveda VAMC.  In association with that examination, a 
Rheumatology consultation was conducted.  The rheumatology 
assessment was "spondyloenthropathy probably Reiter's active 
sacroiliitis/peripheral arthritis."  The final diagnoses 
were:  1)  History of Reiter's Syndrome; 2)  Severe 
arthralgia multiple joints, See Rheumatologist report; 
3)  Mental depression; and 4)  History of recurrent 
tonsillitis/ pharyngitis.   

Sepulveda VAMC outpatient treatment records show that the 
veteran was seen in June 1994 and was noted to have a long 
history of Reiter's Syndrome that has been mostly inactive 
over the past few years in terms of active synovitis, 
sacroiliac joint involvement and skin lesions.  It was noted 
that the veteran had nonetheless suffered from diffuse 
myofascial pain that has been remedied with physical therapy, 
psychological counseling and occasional Tylox.  It was noted 
that the veteran's problems were Reiter's Syndrome, inactive; 
Depression, controlled; and Myofascial Pain Syndrome.  

In June 1994, the veteran underwent a VA Compensation and 
Pension Examination Social Work Survey.  The veteran was a 
primary source of information.  It was noted that he has 
worked primarily as a tow truck operator and then a limousine 
driver, but that he reported that the physical limitations 
imposed by his illness rendered him unable to function as a 
driver.  The social worker concluded that the veteran 
evidences moderate to severe social impairment; that his 
industrial impairment is extreme; that the prognosis is poor; 
and that it seems apparent that the veteran is far from 
employable.    

In November 1994, the veteran's attorney submitted several 
documents, including an undated private medical report, from 
a family practice physician, Dr. K.L., D.O.  This report 
indicated the diagnosis of Reiter's Syndrome, with a 
prognosis that the condition was expected to deteriorate.  It 
indicated that the diagnosis rendered the veteran unable to 
work, for an uncertain period of time, but probably lifelong.  

In 1994, the veteran moved from California to Virginia and 
began to receive treatment at the Salem, Virginia VAMC.  In 
an August 1994 outpatient treatment note, the veteran is 
reported to have disclosed a history of Reiter's Syndrome and 
depression.  Following examination, the diagnostic 
impressions were depression, chronic pain, and substance 
abuse.  

The veteran was seen at the Salem VAMC outpatient treatment 
clinic in December 1994 with complaints of "fat tumors" and 
chronic pain.  Following examination, the assessment was 
Reiter's syndrome by history; "Chronic Pain (due to #1) - 
follow up with the pain clinic;" Depression; and Recurrent 
tonsillitis.  The treatment plan included consultation with 
rehabilitation medicine and psychology.

In March 1995, the veteran was referred to the Rheumatology 
clinic with a provisional diagnosis of foot, ankle, back and 
neck pain (history of Reiter's Disease) and intermittent 
diarrhea.  The impressions were history of Reiter's disease 
and polyarthralgia.  The veteran was referred specifically to 
Dr. Pendleton.  

In April 1995, the veteran was seen at Salem VAMC for a 
Rheumatology consultation with Dr. Pendleton, M.D., the Chief 
of Rheumatology.  In the report of that consultation, Dr. 
Pendleton noted that veteran's history of Reiter's syndrome 
having been diagnosed in 1968.  The veteran stated that he 
has not had ulcers (penile or mouth) or eye symptoms over the 
prior two years.  He complained that for the last six to 
eight weeks, he had been having joint pains, particularly in 
the elbows, knees, and small joints of his hands.  Following 
examination, the impression was a history of probable 
Reiter's disease, with no evidence at the present time of 
active inflammation or synovitis.  

In July 1995, the veteran underwent laboratory testing which 
reflected positive HLA-B27 results.  

In August 1995, the veteran was seen again at the Salem VAMC 
Rheumatology clinic with complaints of pain in the left knee, 
hips, ankles, hands and feet.  It was noted in the outpatient 
treatment record that the veteran had a history of Reiter's 
syndrome, but that his old records were still not available 
despite the veteran's efforts.  The veteran indicated that 
the reason for the visit centered on his attempts to get 
Social Security and VA disability, and that he wanted an HLA-
B27 test.  Following examination, the examiner's impressions 
were:  1)  "history of Reiter's, - at present disease is 
quiescent from clinical findings," and 2)  "Chronic pain - 
? relationship to # 1."  

In November 1995, the veteran was seen again at the Salem 
VAMC Rheumatology clinic with complaints of widespread pain 
in the bilateral hips, fingers, and migrating pain in the 
axial skeleton, bilateral shoulders, and neck, with 
continuing diarrhea.  Following examination, the diagnoses 
were Reiter's syndrome, chronic pain syndrome, and allergic 
rhinitis.  The veteran was to be seen by Dr. Pendleton.  

In a statement dated November 27, 1995, Dr. Pendleton wrote 
that he had discussed the veteran's problems with the veteran 
and his spouse, and explained to them that he felt that the 
veteran's Reiter's syndrome did not have much clinical 
evidence of activity, but that he did recognize that the 
veteran continued to have generalized chronic pain.  Dr. 
Pendleton then wrote that it was his opinion that the veteran 
now has a chronic pain syndrome, and that he could not say 
with any degree of certainty that this is or is not related 
to the veteran's previous active Reiter's syndrome.  
Dr. Pendleton concluded by stating that "certainly chronic 
pain can be triggered by an acute inflammatory arthropathy, 
and despite the resolution of the acute symptoms chronic pain 
may persist."  

In March 1996, the veteran's attorney directed a letter to 
the RO and asked that Dr. Pendleton be compelled to provide a 
more specific medical opinion as to whether the veteran's 
chronic pain is due to his Reiter's syndrome, or in the 
alternative, that the opinion be obtained from an independent 
medical expert.  In January 1997, the Board issued a remand 
that, inter alia responded to this request, and asked that 
the RO contact Dr. Pendleton and ask him to indicate whether 
it is as probable or more probable than not that the veteran 
has chronic pain syndrome related to his service-connected 
Reiter's syndrome.  

On March 27, 1997, Dr. R.S.W., M.D. prepared a letter that he 
indicated was a report on the medical history and current 
condition of the veteran as it relates to his diagnosis of 
Reiter's Syndrome.  Dr. R.S.W. noted that the veteran had 
been a patient of his since 1990, and that in preparing the 
report, he had reviewed his old records and several hundred 
pages of medical records from VAMC, Salem and what appeared 
to be one or more VA hospitals in California.  Dr. R.S.W. 
noted that the veteran had originally come to him with 
chronic joint pains and a presumptive diagnosis of Reiter's 
syndrome under treatment through the VA hospital, and that a 
question has been raised as to whether or not his chronic 
arthritic pain is related to the Reiter's Syndrome.  

Dr. R.S.W. noted that the veteran's symptoms first began in 
service in 1968 and that VA doctors, including pain clinic 
and Rheumatology consultants do not dispute the diagnosis of 
Reiter's syndrome.  He disclosed that laboratory tests 
demonstrated an elevated white blood cell count (WBC) of 
13.0.  Erythrocyte sedimentation rate was normal.  Dr. R.S.W. 
noted that the veteran had previously had normal 
sedimentation rates in the presence of active disease.  
Dr. R.S.W. noted that according to Scientific American 
Medicine, it is not uncommon to have a normal sedimentation 
rate during an active stage and that it cannot be used to 
gage the level of active inflammation.  Dr. R.S.W. noted that 
other laboratory tests were also all normal.  


Dr. R.S.W. concluded in his letter that the above medical 
history, physical findings and laboratory results are totally 
consistent with and strongly suggestive of progressive 
Reiter's syndrome with intermittent inflammation and 
synovitis.  He stated that in his opinion, the veteran has 
Reiter's syndrome characterized by severe debilitating 
arthritis and arthralgias, and that "it is probable to a 
reasonable medical certainty that the veteran's current pains 
are due to Reiter's syndrome since this is the natural 
history of this disease and no other explanation has been 
found on multiple medical evaluations over the last 29 
years."  In closing, Dr. R.S.W. noted that he was a medical 
director of a family health medical group and a clinical 
assistant professor of medicine at Georgetown University 
School of Medicine.  Dr. R.S.W. enclosed medical text with 
his opinion.  

Pursuant to the Board's January 1997 remand, the RO directed 
a letter to Dr. J. Pendleton, the Chief of Rheumatology at 
the Salem VAMC in a December 1, 1998.  In the letter, the RO 
referenced the veteran, and requested an opinion concerning 
whether it is more probable than not that the veteran's 
chronic pain syndrome is related to his service-connected 
Reiter's syndrome.  It was noted that the claims file was 
being furnished for Dr. Pendleton's review of the pertinent 
data.  

In March 1999, Dr. J. Pendleton, M.D., issued a memorandum to 
the RO in response to the December 1, 1998 letter referred to 
above.  Dr. Pendleton indicated that he had been asked to 
comment on the association between the veteran's chronic pain 
and his service-connected Reiter's syndrome.  Dr. Pendleton 
stated that the veteran had been seen in the Rheumatology 
clinic on several occasions from March 1995 through December 
1997.  Dr. Pendleton noted that during that time, he "saw no 
evidence of active Reiter's Syndrome," nor did he "ever see 
significant deformities or joint destruction from previous 
active Reiter's that would result in chronic pain."  Dr. 
Pendleton concluded that he " did not see any objective 
connection between the [veteran's] history of Reiter's 
Syndrome and his chronic pain syndrome."

The veteran was seen on an outpatient basis in October 1998 
at the Salem VAMC with a chief complaint of a painful right 
knee.  The veteran noted his history of Reiter's syndrome.  
It was further noted that he had been followed by the 
Rheumatology clinic for polyarticular arthralgias.  Following 
examination, the pertinent assessments were chronic pain and 
depression.  


Analysis

The veteran claims that his currently diagnosed chronic pain 
syndrome was either present but never recognized in service, 
or is etiologically related to his service-connected Reiter's 
syndrome.  In the alternative, he argues that service-
connected Reiter's syndrome has increased in disability.  He 
further claims that his service-connected disabilities 
prevent him from securing or following a substantially 
gainful occupation.  

If the veteran is to be successful in his claim, it must be 
shown by competent evidence that his service-connected 
Reiter's syndrome has increased in disability to a 
compensable degree, and/or that he has a current chronic pain 
syndrome disability that is related to an in-service disease 
or injury, and/or that his service-connected disabilities in 
and of themselves are sufficiently disabling to render it 
impossible for the average person to follow a substantially 
gainful occupation.  The evidence in this case is such that 
the veteran's ultimate success turns upon the threshold issue 
of whether any of the veteran's current chronic pain 
symptomatology can be medically related to his period of 
service or to his service-connected Reiter's syndrome.  

Service Connection for Chronic Pain Syndrome

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

Service connection may also be granted for a disability which 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).

Initially, it is noted that Reiter's syndrome was diagnosed 
in service and that based upon that diagnosis, in conjunction 
with the same diagnosis upon initial post-service VA 
examination, service connection was established for Reiter's 
syndrome, and for chronic conjunctivitis as secondary 
thereto.  The veteran now claims entitlement to service 
connection for chronic pain syndrome, a disorder that has 
been variously diagnosed since 1990.  Although the veteran 
has argued that his current chronic pain syndrome was present 
in service but may not have been recognized given the in-
service diagnosis of Reiter's syndrome, other than his own 
statements, there is no evidence that chronic pain syndrome 
was incurred or present in service. 

With respect to any medical conjectures that the veteran has 
made regarding the origin of his current chronic pain 
disorder, he has not been shown to possess the medical 
background required to provide such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

Notwithstanding, it is the veteran's primary contention that 
the variously diagnosed chronic pain syndrome, is proximately 
due to or the result of, his service-connected Reiter's 
syndrome.  Given the current existence of chronic pain 
syndrome, and given the prior establishment of service 
connection of Reiter's syndrome, the critical question for 
consideration in the instant case is whether there is 
competent medical evidence establishing a nexus between 
Reiter's syndrome and the veteran's currently diagnosed 
chronic pain syndrome.  38 C.F.R. § 3.310.  As noted above, 
the veteran is not shown to be qualified to render a medical 
opinion and his statements cannot serve as competent medical 
evidence of the etiology of any current disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" pertinent to the issue of whether the 
veteran's current chronic pain syndrome is related to service 
or to his service-connected Reiter's syndrome are the several 
private medical treatment reports, the considerable number of 
private and VA outpatient and hospitalization treatment 
records, and the numerous VA and private examination reports 
and opinions, including the three letters from the veteran's 
own treating family physician, Dr. R.S.W, and the opinions of 
the VA Chief of Rheumatology, Dr. Pendleton, described in 
detail above.  

The majority of the private and VA treatment records document 
the treatment of the veteran for his complaints of 
generalized pain and his variously diagnosed disorders, 
primarily including Reiter's syndrome, chronic pain syndrome, 
depression, a right knee disorder, and a low back disorder.  
With the exceptions outlined and discussed below in terms of 
supporting and nonsupporting evidence, they generally offer 
no definitive opinion as to the etiology of the chronic pain 
disorder at issue. 

In terms of evidence in support of the veteran's claim, the 
Board recognizes the following:  

? The December 1991 and the March 1993 VA outpatient 
treatment notations offered by Dr. S.J., the outpatient 
mental health resident psychiatrist, that declared that 
all of the veteran's symptoms, including his chronic pain 
syndrome, stemmed from his service-connected Reiter's 
syndrome.  This includes the concurrence by Dr. J.H.

? The December 20, 1994 Salem VAMC outpatient clinic 
treatment record that noted that the attending physician 
assessed Reiter's syndrome by history, and further 
assessed that the veteran's chronic pain was due to that 
syndrome.   

? The undated treatment record of the private family 
practitioner, Dr. K.L., that indicated that the veteran's 
Reiter's syndrome had a deteriorating prognosis. 

? The three letters, dated in September 1990, May 1992, and 
March 1997, offered by the veteran's treating family 
physician, Dr. R.S.W., M.D., that opine that there is 
little doubt that the veteran has progressive Reiter's 
syndrome, and that it is probable to a reasonable medical 
certainty that the veteran's severe debilitating 
arthritis, arthalgias and pain in his low back, hips, 
knees, and feet are due to his progressive Reiter's 
syndrome.  

On the other hand, the medical evidence against the veteran's 
claim includes the following:

? The ongoing VA Rheumatology clinic reports of examinations 
that were conducted at two separate VA clinics from 1990 
through 1995, that overwhelmingly assessed that the 
veteran had only a history of Reiter's syndrome, with no 
evidence of activity.  These include the assessments that 
the syndrome was possibly cured, and that the reported 
symptoms far exceeded physical findings.  

? The impression of the June 1992 private medical group 
orthopedic examiner that the veteran's "subjective 
complaints of generalized joint pain could not be 
substantiated by any findings consistent with a 
generalized arthritic process, specifically a serum 
negative spondyloarthropathy such as Reiter's syndrome." 

? The March 1999 opinion of Dr. J. Pendleton, M.D., the 
Chief of Rheumatology of the Salem VAMC, that he saw no 
evidence of active Reiter's Syndrome, nor did he see any 
objective connection between the veteran's history of 
Reiter's Syndrome and his chronic pain syndrome.

By analysis, it is now well settled law that the probative 
value of medical opinion evidence is generally based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  "An 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  By analogy, an opinion based upon information 
provided by individuals who lack the medical background 
required to analyze medical information would have 
commensurably questionable probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

With that premise in mind, the Board recognizes that out of 
the considerable number of physicians who have provided 
treatment to and offered medical opinions about the veteran 
since he filed his claim in 1990, only two are noted to have 
had the benefit of an examination of the veteran and a review 
of the medical data contained in the veteran's claims file; 
namely, the veteran's treating family physician, Dr. R.S.W., 
M.D., and the Chief of Rheumatology of the Salem VAMC, Dr. J. 
Pendleton, M.D.  Consequently, the Board will accord the 
greatest probative weight to their divergent opinions.  There 
is no indication that the other physicians who have treated 
the veteran since 1990 have had any more accurate data 
concerning the veteran's disability history than that 
provided by the veteran.  

As noted, it is Dr. R.S.W.'s position that there is a 
reasonable medical certainty that the veteran's severe 
debilitating generalized arthritis, arthalgias and pain is 
due to his progressive Reiter's syndrome, while it is Dr. 
Pendleton's unequivocal opinion that there is no evidence of 
active Reiter's Syndrome, nor any objective connection 
between the veteran's history of Reiter's Syndrome and his 
chronic pain syndrome.

In the weighing of these two opinions, the Board makes 
several critical observations.  First, it is noted that 
Reiter's syndrome is commonly evaluated, as it has been in 
the instant case, by analogy to rheumatoid arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5002.  Second, from the 
time in 1987 that the veteran voiced his clinical complaints 
of generalized pain and noted a history of Reiter's syndrome, 
he has been consistently referred to the Rheumatology clinic.  
This pattern remained consistent in at least two different VA 
hospital settings. 

Third, for definitional purposes, the Board observes that 
Reiter's disease or syndrome "is defined as 'a triad of 
symptoms of unknown etiology comprising urethritis 
([inflammation of the urethra]), conjunctivitis, and 
arthritis (the dominant feature) ... chiefly affecting young 
men, and usually running a self-limited but relapsing 
course'." Tozian v. Derwinski, 3 Vet. App. 268 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health 1069 (4th ed. 1987).  "Rheumatism" is 
defined as "any of a variety of disorders marked by 
inflammation, degeneration, or metabolic derangement of the 
connective tissue structures of the body, especially the 
joints and related structures, including muscles, bursae, 
tendons and fibrous tissue.  It is attended by pain, 
stiffness, or limitation of motion of these parts.  
Rheumatism confined to the joints is classified as 
arthritis" (Dorland's Illustrated Medical Dictionary 1567 
(27th ed. 1988).  A "Rheumatologist" is defined as "a 
specialist in rheumatic conditions." (Dorland's Illustrated 
Medical Dictionary 1567 (27th ed. 1988).  

Fourth, the Board notes that in his March 1997 letter, Dr. 
R.S.W. included an excerpt from Scientific American Medicine, 
that described Reiter's syndrome as "the most common cause 
of an inflammatory oligoarthropathy in a young male . . ."  

Based upon the foregoing observations, the Board must 
conclude as a matter of fact that a specialist in 
rheumatology would have greater knowledge and skill than 
would a family physician in analyzing the data concerning 
Reiter's syndrome, including its diagnosis, treatment, and 
the recognition of its symptomatology.  Dr. Pendleton, as the 
Chief of Rheumatology of the Salem VAMC, must be considered a 
specialist in Rheumatology.  Consequently, as such a 
specialist, the Board finds that significantly greater weight 
should be accorded to the opinion of Dr. Pendleton over that 
of Dr. R.S.W. when it comes to matters concerning the 
diagnosis and treatment of Reiter's syndrome, including the 
identification and/or limitation of its symptomatology or 
activity level.  

The veteran's representative emphatically insisted, to the 
point that the issuance of a subpoena was suggested, that Dr. 
Pendleton provide a definitive opinion as to whether there 
was a relationship between the veteran's chronic pain 
syndrome and his Reiter's syndrome.  Clearly, the veteran's 
attorney had no reservation as to the expertise of Dr. 
Pendleton.  Ultimately, Dr. Pendleton did provide an opinion 
that there was no relationship, and based that opinion on his 
findings that there was "no evidence of active Reiter's 
syndrome nor significant deformities or joint destruction 
from previous active Reiter's syndrome that would result in 
chronic pain."  Based upon the expertise of Dr. Pendleton, 
the Board weighs his well-reasoned opinion as being more 
probative of the issue of the relationship of Reiter's 
syndrome to chronic pain syndrome than that of Dr. R.S.W., 
and concludes that the veteran's claim must be denied on that 
basis.  

Notwithstanding the emphasis on the opinions of Dr. Pendleton 
and Dr. R.S.W. in arriving at this decision, the Board did 
also consider and weigh all of the evidence, including the 
other supporting and non-supporting evidence noted above.  In 
that regard, the Board reiterates that the opinions in 
support of the veteran's claim offered by the VA 
psychiatrist, Dr. S.J., Dr. J.H. in concurrence with Dr. 
S.J., the Salem VAMC outpatient attending physician of 
December 20, 1994, and the private family practitioner, Dr. 
K.L., were not shown to be based upon a review of all of the 
medical evidence contained in the veteran's claims file.  
More significantly, although they are opinions of trained 
physicians, there is no indication that these physicians are 
specialists in the diagnosis and treatment of inflammatory 
arthritis, including Reiter's syndrome.  See Sklar v. Brown 5 
Vet. App. 140 (1993).  

On the other hand, the physicians involved in the VA 
Rheumatology clinic reports of examinations from 1990 to 
1995, and the June 1992 private medical group orthopedic 
examiner (who overwhelmingly discounted the evidence of 
active Reiter's syndrome) do possess that specific knowledge 
and skill in analyzing the data.  

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chronic pain disorder.  That 
evidence leads the Board to the factual conclusions that the 
veteran's Reiter's syndrome is inactive and asymptomatic, and 
that the veteran's chronic pain syndrome is not related to 
the veteran's service-connected Reiter's syndrome, nor can it 
otherwise be attributed to the veteran's period of service.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the clear preponderance of the evidence is 
against the claim.  

Increased (Compensable) Rating for Reiter's Syndrome

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist. 38 U.S.C.A. § 5107.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, such as Reiter's 
syndrome, it is permissible to rate by analogy to a closely 
rated disease.  38 C.F.R. § 4.20.  As noted above, the RO has 
rated the veteran's Reiter's syndrome under Diagnostic Code 
5002 (rheumatoid arthritis).  Rheumatoid arthritis (atrophic) 
as an active process will be rated a minimum of 20 percent 
with 1 or 2 exacerbations a year in a well- established 
diagnosis.  Higher evaluations are assigned for more 
disabling manifestations.  Otherwise, the condition will be 
rated for chronic residuals.  For residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, 
rate under the appropriate diagnostic codes for the specific 
joint or joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.

Upon review, the Board notes that the most recent VA 
rheumatology examinations, including that conducted by Dr. 
Pendleton, indicate that the veteran has had no active 
symptoms of Reiter's syndrome.  As such, there is no basis 
for finding that the veteran has a disability analogous to 
active rheumatoid arthritis.  As far as the chronic 
residuals, the Chief of Rheumatology of the Salem VAMC has 
specifically stated that the veteran's current symptoms are 
not related to Reiter's syndrome, and that he has no 
significant deformities or joint destruction as residuals.  
Although the veteran has some complaints involving his 
various joints, the preponderance of the medical evidence 
reflects that such complaints are unrelated to Reiter's 
syndrome.  Put another way, the Board recognizes that the 
veteran has continuing pain related to his various joints, 
but the objective findings show that this pain is not 
etiologically associated with the veteran's service-connected 
Reiter's syndrome.  Based upon the conclusions that the 
veteran does not have evidence of Reiter's syndrome or 
chronic residuals, the Board finds that objective medical 
evidence to support a compensable rating has not been 
demonstrated.  The Board, therefore, is unable to assign a 
compensable evaluation for any residual disabilities since 
the veteran does not meet the criteria under Diagnostic Code 
5002 requiring limitation of motion objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107.


Total rating based on individual unemployability 
due to service connected disabilities.

Reiter's syndrome and conjunctivitis are the veteran's only 
service-connected disabilities. He submitted claims for a 
total rating based on individual unemployability due to 
service connected disabilities in 1990 and 1997, and reported 
that he completed 1 year of college and had computer training 
and radio and television repair training.  On his 
applications he indicated that he was a chauffeur and tow 
truck driver in the past.  Reportedly, he was last employed 
on a full-time basis in 1990 (as a chauffeur).  The record 
reflects that the veteran is considered disabled by the 
Social Security Administration from February 1989, and is in 
receipt of benefits.  The 1995 decision to award Social 
Security benefits was partly based upon a finding that the 
veteran's impairments which are considered to be severe under 
the Social Security Act were Reiter's Syndrome, urethritis, 
arthritis, conjunctivitis and chronic pain syndrome and that 
they prevent him from performing all substantial gainful 
activity which exists in the national economy.  

The VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Any decision reached by the Social Security 
Administration is not controlling upon a decision of the VA.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Veterans Appeals referred to apparent conflicts in 
the regulations pertaining to individual unemployability 
benefits.  Specifically, it was indicated that there was a 
need for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.  It is 
further noted that the Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).  The VA General Counsel concluded that 
the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service- 
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation. VA O.G.C. Prec. 
Op. No. 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2,317 (1992).

In determining whether the veteran is entitled to total 
rating based on individual unemployability due to service 
connected disabilities, neither his non-service-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes his case outside the norm of such veteran.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment. 
See 38 C.F.R. §§ 4.1, 4.15 (1998).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

Based on the entire evidence pertinent to the veteran's 
claim, as discussed above, the Board finds that entitlement 
to total disability rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.  The Board stresses that Reiter's syndrome and 
conjunctivitis are his only service-connected disabilities; 
although these disabilities are each noncompensable, the 
veteran has been awarded a 10 percent disability evaluation 
under the provision of 38 C.F.R. § 3.324 (1998).  
Accordingly, he does not meet the criteria warranting the 
grant of a total rating based on individual unemployability 
due to service connected disabilities through application of 
38 C.F.R. § 4.16(a), discussed above.

As discussed in this decision under the issues of service 
connection for chronic pain syndrome and an increased rating 
for Reiter's syndrome, the overall disability associated with 
his service-connected disabilities do not impact his 
employment save the limited interference of his service-
connected disabilities in tandem on normal employability as 
reflected by the grant of the 10 percent evaluation under 
38 C.F.R. § 3.324. (and this fact is reflected in his current 
disability rating).  Moreover, the fact remains that he is 
not employed by virtue of non-service-connected disabilities, 
since his service-connected disabilities are not considered 
disabling.  Thus, the criteria for total rating based on 
individual employability due to service-connected 
disabilities are not shown to exist by application of the 
subjective standard under 38 C.F.R. § 4.16. 

The Court has held that the Board must only address referral 
under § 3.321(b)(1) when exceptional or unusual circumstances 
are present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with this holding in mind, the 
Board finds no basis for action on the question of assignment 
of an extraschedular rating since there are no exceptional or 
unusual factors or circumstances associated with the 
veteran's service-connected disablement.  Consequently, the 
Board sees no basis for the referral of this case to the 
Director of C&P Services.  


ORDER

Entitlement to service connection for a chronic pain syndrome 
is denied.

Entitlement to an increased (compensable) rating for Reiter's 
syndrome is denied.

Entitlement to total rating based on individual 
unemployability due to service connected disabilities is 
denied.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

 

